In habeas corpus proceedings in the Circuit Court for Polk County, the defendant in error here was discharged from custody on a charge made before a justice of the peace that he "being a resident of the State of Florida within the motor vehicle law of the State," unlawfully operated an automobile without registration and a license, the defense being that he was a non-resident of the State of Florida and not subject to the license statute which exempts from its operation "a motor vehicle owned by a non-resident of this State, other than a foreign corporation doing business in this State." On writ of error taken under the statute the matter to be determined is whether S. S. Fix was a non-resident of the State of Florida within the meaning and intent of Section 1293 (1020), Compiled General Laws, when he was charged with violating that statute.
The stipulation contains the following:
"1. That S. S. Fix is a citizen of the State of Indiana." *Page 152 
"3. That S. S. Fix is employed in the State of Indiana in the canning business for approximately five months each year and is likewise employed in the canning industry in the State of Florida and County of Polk for approximately five months each and every year and resides in each State while he is so employed, he spending the two months when unemployed for the most part in the State of Indiana."
"6. That S. S. Fix arrives in the State of Florida approximately December 1st of each year and remains in the State of Florida continuously until April 1st of the following year."
In executing the statute the State authorities have interpreted it to apply to petitioner and others in like situation. Unless such interpretation is clearly wrong it will be regarded by the courts as being of great persuasive force and efficacy. Bloxham, Comp., v. Con. E. L.  R. R. Co.,36 Fla. 519, 18 So. 444; 51 A. L. R. 44; Amos v. Moseley, 74 Fla. 555, 77 So. 619; State, ex rel. Comfort, et al., v. Leatherman,99 Fla. 899, 128 So. 21. Faucus Machine Co. v. United States,282 U.S. 375, 51 Sup. Ct. 144, 75 L. Ed. 397; United States v. Minnesota, 270 U.S. 181, 46 Sup. Ct. 298, 70 L. Ed. 539; United States v. Jackson, 280 U.S. 183, 50 Sup. Ct. 143, 74 L. Ed. 361; Cerecedo Hermanos y Compania, 209 U.S. 337, 52 Law Ed. 821.
"Under the law all real and personal property in the State, not expressly exempted therefrom, is subject to taxation, and all laws exempting property from taxation should receive a strict construction, and no property should be held to be within the exemption unless it is clearly within the terms of the statute granting immunity from taxation." Rast v. Hulvey,77 Fla. 74, 75, 80 So. 750; 61 C. J. 393; 37 C. J. 237.
"Those who seek shelter under an exemption law must *Page 153 
present a clear case, free from all doubt, as such laws, being in derogation of the general rule, must be strictly construed against the person claiming the exemption and in favor of the public." 17 Rawle C. L., p. 522, Sec. 42.
See also Camas Stage Co., Inc., v. Kozer, 104 Or. 600, 209 P. 95, 25 A. L. R. 27, H. N. 10; 1 Cooley, Taxation, 3rd Ed., p. 356; 1 Blashfield, Cyclopedia of Automobile Law, p. 74, Sec. 7.
"Any place or abode or dwelling place constitutes a residence, however temporary it may be, while the term domicile relates rather to the legal residence of a person, or his home in contemplation of law. As a result one may be a resident of one jurisdiction although having a domicile in another." Warren v. Warren, 73 Fla. 746, text 785, 75 So. 35, L. R. A. 1917 E 490; 9 Rawle C. L. 539; 19 C. J. 395.
" 'Residence' simply indicates place of abode whether permanent or temporary, whereas 'domicile' denotes fixed, permanent residence to which when absent one intends to return."
"Terms 'domicile' and 'residence,' though frequently used synonymously, are not when accurately used convertible terms; 'domicile' being a more extensive signification as it includes beyond mere physical presence and particular locality positive or presumptive proof of intention to constitute it a permanent abiding place, whereas 'residence' has more limited, precise, and local application than 'domicile,' which is used more in reference to personal rights, duties, and obligations." Minick v. Minick, 111 Fla. 469, 149 So. 483, headnote 7.
"A person may be a resident of more than one State for the purposes pertaining to the registration of motor vehicles." Morse v. Lask Motor Co., 107 Conn. 137, 139 A. 637, headnote 2. *Page 154 
In defining the exemption from the operation of the motor vehicle license provisions extended to "a motor vehicle owned by a non-resident of this State," the statute had reference toresidence and not to citizenship or domicile. Automobiles are used on the public highways which are constructed and maintained at great expense by the State and its governmental units; and to maintain such highways license and other taxes are imposed upon the operation of such motor vehicles on the highways in the State. The license period may be for an entire year. Kane v. New Jersey, 242 U.S. 160, 37 Sup. Ct. 30, 61 Law. Ed. 222. Mr. Fix may be a citizen of or have his domicile in another State and yet, during the five months he is employed in this State each year, be a resident of Florida within the meaning and intent of the statute. He is not a mere visitor for a short period, but engages in business while residing in Florida each year. If he is employed in and resides in the State five months each year as he stipulates, he has all the privileges of using his automobile on the highways in the State as other residents have during the license period.
It is stipulated that he is employed in Indiana "for approximately five months each year and is likewise employed in * * * Florida * * * for approximately five months each and every year and resides in each State while he is so employed, he spending the two months when unemployed for the most part in the State of Indiana." He was charged in March, 1933, with violating the State statute during the period in which he was employed in and residing in Florida. When Mr. Fix was charged with violating the statute he was a resident and not "a non-resident of this State" within the meaning of Section 1293 (1020), Compiled General Laws, which exempts from the license provisions of the *Page 155 
motor vehicle regulation statutes "a motor vehicle owned by a non-resident of this State."
Reversed.
TERRELL and BROWN, J. J., concur.
ELLIS and BUFORD, J. J., dissent.
DAVIS, C. J., disqualified.